                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EVA SANCHEZ,
                                   7                                                       Case No. 19-cv-03228-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                        ORDER DENYING PETITION FOR
                                   9                                                       ATTORNEY’S FEES
                                         ANDREW M. SAUL,
                                  10                                                       Re: Dkt. No. 28
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a petition for attorney’s fees incurred by an attorney, Aggie

                                  14   Rose-Chavez, who represented Plaintiff in the administrative proceedings before the Social

                                  15   Security Administration and not in this Court. Under 42 U.S.C. § 406(a), the Court has no

                                  16   authority to award attorney’s fee for representation of a claimant before the Social Security

                                  17   Administration. MacDonald v. Weinberger, 512 F.2d 144, 146 (9th Cir. 1975). Rather, such

                                  18   requests must be made to the Social Security Administration. Hines v. Astrue, No. C03-5635

                                  19   FDB, 2008 WL 4862452, at *1 (W.D. Wash. Nov. 7, 2008). Accordingly, the Court DENIES the

                                  20   petition without prejudice.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 29, 2021

                                  23                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  24                                                   Chief Magistrate Judge
                                  25

                                  26
                                  27

                                  28
